                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


JESUS REINA-LEON,

               Plaintiff,

v.                                                      Case No. 8:18-cv-2262-T-33AEP

HOME DEPOT, U.S.A., INC.,
a foreign profit corporation,

               Defendant.
                                            /

                                           ORDER

       This cause comes before the Court upon Defendant’s Unopposed Motion for Rule 35

Examination (Doc. 22). By the motion, Defendant requests that Plaintiff submit to a physical

examination with Dr. Steven Knezevich, which shall include an orthopedic examination.

Pursuant to Rule 35, Federal Rules of Civil Procedure, where an action is pending, the court

may order a party whose mental or physical condition is in controversy to submit to examination

by a suitably licensed or certified examiner. Fed. R. Civ. P. 35(a)(1). In this instance, the

physical examination of Plaintiff relates to alleged personal injuries Plaintiff suffered while

lawfully on Defendant’s premises and which he placed into controversy in this action. The

parties agree that the physical examination shall involve no invasive testing and will be

performed by Dr. Knezevich on March 25, 2019, at 4:00 p.m. at his office, located at 3820

Northdale Blvd., Suite 105A, Tampa, Florida 33624. Accordingly, it is hereby

       ORDERED:

       1. Defendant’s Unopposed Motion for Rule 35 Examination (Doc. 22) is GRANTED.

       2. Plaintiff’s physical examination will proceed in the time, place, and manner and

within the scope and conditions set forth herein.
      DONE AND ORDERED in Tampa, Florida, on this 13th day of March, 2019.




cc:   Counsel of Record




                                        2
